Citation Nr: 0112271	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-25 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for carcinoma of the 
tongue as due to exposure to Agent Orange.

2. Entitlement to service connection for metastatic squamous 
cell cancer of the cervical nodes as due to exposure to 
Agent Orange.

3. Entitlement to service connection for peripheral 
neuropathy as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from March 1969 to 
December 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1. The veteran is not shown to have a disease determined by 
VA to be associated with presumed exposure to Agent Orange 
in connection with service in the Republic of Vietnam 
during the Vietnam era.

2. The veteran is first shown to have developed squamous cell 
carcinoma on the left base of the tongue and piriform 
sinuses and left cervical lymph node metastasis in 1990, 
many years after service.

3. The veteran's squamous cell carcinoma on the left base of 
the tongue and piriform sinuses with left cervical lymph 
node metastasis is not shown to have been the likely 
result of service including exposure to Agent Orange.

4. No competent evidence has been submitted to demonstrate 
that the veteran currently has peripheral neuropathy.


CONCLUSIONS OF LAW

1. The veteran's carcinoma of the tongue was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service or presumed to have resulted from 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1137, 5107, 7104 (West 1991 & Supp. 2000) 
amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2000).

2. The veteran's carcinoma of the left cervical lymph node 
was not incurred in or aggravated by service, and may not 
be presumed to have been incurred in service or presumed 
to have resulted from herbicide exposure.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1137, 5107, 7104 (West 1991 
& Supp. 2000) amended by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

3. Peripheral neuropathy was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service or presumed to have resulted from herbicide 
exposure. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested service connection for carcinoma of 
the tongue, metastatic squamous cell cancer of the cervical 
nodes and peripheral neuropathy. Before addressing these 
issues, the Board notes that, on November 9, 2000, the 
President signed into law the "Veterans Claims Assistance 
Act of 2000", Pub. L. No. 106-175 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7) (hereinafter referred to as 
the "Act"), that substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims that were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claim for service connection for 
carcinoma of the tongue, metastatic squamous cell cancer of 
the cervical nodes and peripheral neuropathy, the Board has 
reviewed the veteran's claim in light of the Act, and 
concludes that the RO did not fully comply with the new 
notification requirements at the time the veteran's claim was 
filed.  Specifically, the veteran and his representative were 
not explicitly advised at the time the claim was received of 
any additional evidence required for it to be substantiated 
and the RO did not identify which evidence would be obtained 
by VA and which was the claimant's responsibility.  However, 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and the RO's statements 
and supplemental statements of the case clarified what 
evidence would be required to establish entitlement to a 
service connection.  The veteran and his representative 
responded to the RO's communications with additional evidence 
and argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOGCPREC 16-92, para. 16 (57 Red. Reg. 49,747 
(1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  In this case, the RO 
determined that an examination was not necessary to reach a 
fair determination on the veteran's claim.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claim for service 
connection for carcinoma of the tongue, metastatic squamous 
cell cancer of the cervical nodes and peripheral neuropathy.

I. Factual Background

A review of the veteran's service medical records shows that 
they are entirely negative for complaints or findings of 
cancer or a neurologic abnormality.  

Post service, a June 1971 VA examination report is not 
referable to complaints or findings of cancer or a neurologic 
abnormality.

The first evidence of cancer was in 1990, according to 
private medical records dated from 1990 to 1995.  They show 
that the veteran was diagnosed with metastatic squamous cell 
cancer at the base of the tongue with lymph node metastasis.  
Prescribed treatment included surgery, chemotherapy and 
radiation.

A July 1990 private operative report indicates that 
excisional biopsies revealed metastatic squamous cell 
carcinoma.  A July 1990 statement from Ralph W. Roach, M.D., 
reveals that the veteran was seen for assessment of his 
metastatic squamous cell cancer of unknown primary.  Aside 
from a history of hypothyroidism, the veteran had had 
excellent health but, recently, noted an increased swelling 
in the left upper neck.  Biopsy revealed metastatic, 
moderately well differentiated squamous cell carcinoma.  Dr. 
Roach said a biopsy at the base of the tongue was 
unremarkable and another left cervical node was also fine.  A 
biopsy of the nasal pharynx showed no cancer, only 
nonspecific chronic inflammation.  It was noted that the 
veteran quit smoking approximately twenty years ago and 
chewed tobacco until three or four years ago.  Dr. Roach 
referred the veteran to C.D. Schloss, M.D., who examined him 
in mid-July 1990 and concluded that the veteran's disease was 
of an unknown or occult primary type.  

In mid-July 1990, the veteran was privately hospitalized.  
According to pertinent records, he was recently discovered to 
have squamous cell carcinoma of the mid-left cervical chain 
with an unknown primary.  While random biopsies of the 
nasopharynx and base of the tongue did not disclose evidence 
of disease, there was some dysplasia within the biopsy from 
the base of the tongue.  The veteran gave a history of 
smoking, but stopped approximately twenty years ago, and 
recently stopped chewing tobacco.  The impression was 
squamous cell carcinoma of the mid-left cervical chain with 
unknown primary.  He underwent a flexible esophagoscopy and 
flexible bronchoscopy.  A tissue report of a biopsy from the 
base of the veteran's tongue showed multiple portions of 
moderately to poorly differentiated squamous cell carcinoma.

A September 1990 private medical pathology report includes a 
clinical diagnosis of basal cell carcinoma of the tongue.

As noted, the veteran's course of treatment included 
chemotherapy and then radiation therapy.  A September 1990 
chemotherapy hospital record includes diagnoses of squamous 
cell carcinoma with primary being base of the tongue, 
metastatic to the cervical lymph nodes.  An October 1990 
record from Dr. Roach indicates that the veteran had a 
difficult time with chemotherapy and developed quite a bit of 
weakness and nausea.  Dr. Roach speculated that some of it 
was neurotoxicity from the Cis-Platinum that required dose 
reduction.

In December 1990, David E. Schuller, M.D., an 
otolaryngologist, examined the veteran and said examination 
revealed no obvious clinically detectable disease.  Dr. 
Schuller said a review of imaging studies revealed the 
possibility of cervical nodal metastatic disease in the right 
upper jugular nodes as well as some asymmetry of the tongue 
base.  The specialist concluded that the veteran had low 
volume of cancer and recommended radiation therapy alone.

Dr. Roach reexamined the veteran in July 1995 for follow up 
of his history of metastatic squamous cell cancer at the base 
of the tongue with lymph node metastasis.  The physician 
found nothing in the veteran's records suggestive of 
recurrent cancer and concluded that the veteran was free of 
disease.

In September 1999, the veteran submitted eight pages of 
medical literature purportedly from Veterans and Agent Orange 
(National Academy of Sciences) Updates, 1994, 1996 and 1998.  
The literature discusses interpretation of studies on soft 
tissue sarcoma and exposure to herbicides with evidence of 
some epidemiologic studies described as sufficient to 
conclude that a positive association existed between exposure 
to herbicides and soft tissue sarcoma.

In a November 1999 statement, Wenfu Chen, M.D., reported 
treating the veteran for cervical lymphadenopathy in 1990.  
The otolaryngologist said an excisional left cervical lymph 
node biopsy was performed in July 1990.  Dr. Chen attached a 
copy of the tissue report that revealed metastatic moderately 
well differentiated squamous cell carcinoma.

In his December 1999 substantive appeal, the veteran said he 
had squamous cell carcinoma cervical chain that was a soft 
tissue sarcoma.  He maintained that his peripheral neuropathy 
was secondary to chemotherapy for his soft tissue sarcoma 
that resulted from his exposure to herbicides.

In a January 2000 statement, Dr. Chen said that the veteran 
was treated for squamous cell carcinoma on the left base of 
the tongue and piriform sinuses with left cervical lymph node 
metastasis in 1990.  The otolaryngologist said that, since 
the left base of the tongue and piriform sinuses were part of 
the aerodigastric tract, the veteran should be reconsidered 
for disability benefits in terms of Agent Orange exposure.
   
II. Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  If a chronic disorder 
such as an organic neurological disease is manifested to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be also granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000); see Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Malignant tumors shall be granted service connection although 
not otherwise established as incurred in service if 
manifested to a compensable degree within one year following 
service in a period of war or following peacetime service on 
or after January 1, 1947, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 C.F.R. § 3.309.

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

With respect to the claim that the veteran's disabilities are 
due to exposure to Agent Orange in service, the Board notes 
that the veteran's service records show that he had service 
in Vietnam, so exposure to Agent Orange and other herbicide 
agents may be presumed if the veteran is shown to develop a 
disease listed in 38 C.F.R. § 3.309(e). (Emphasis added).  
See also 38 C.F.R. § 3.307(a)(6).  Under 38 C.F.R. § 
3.309(e), certain diseases may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange.  The list includes chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e). Chloracne, 
porphyria cutanea tarda, and subacute peripheral neuropathy 
must be manifest within one year after the last exposure to 
an herbicide agent.  38 C.F.R. § 3.307(a)(6).

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
If a disorder is not listed in 38 C.F.R. § 3.309(e), the 
presumption of service connection related to Agent Orange is 
not available, and the presumption of exposure to herbicides 
is also precluded.  See McCartt v. West, 12 Vet. App. 164 
(1999).

The Board notes further that, the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that, in 
August 1996 and again most recently in November 1999, VA 
issued a notice in which it was determined that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam should not be extended to skin cancer, including 
malignant melanoma, basal cell carcinoma and squamous cell 
carcinoma. See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999).

Presumptive service connection may not be established under 
38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed 
in 38 C.F.R. 3.309(e) as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer that is not associated with herbicide exposure.  
VAOPGCPREC 18-97.  Evidence sufficient to support the 
conclusion that a cancer listed in section 3.309(e) resulted 
from metastasis of a cancer not associated with herbicide 
exposure will constitute "affirmative evidence" to rebut the 
presumption of service connection for the purpose of 38 
U.S.C. § 1113(a) and 38 C.F.R. § 3.307(d).  Id.  The Board is 
bound by this opinion.  38 U.S.C.A. § 7104.

Significantly, however, the squamous cell carcinoma of the 
left base of the tongue and piriform sinuses with left 
cervical lymph node metastasis claimed by the veteran is not 
among those disorders that may be presumed to have resulted 
from such exposure.  Thus, the presumptions do not apply.  
Moreover, the Board finds that the squamous cell carcinoma on 
the left base of the tongue and piriform sinuses with left 
cervical lymph node metastasis, is not a respiratory cancer 
for purposes of the presumption of in- service incurrence 
resulting from herbicide exposure.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  Specifically, the Board finds that 
the term "respiratory cancers" as set forth in the applicable 
law and regulations is not meant to include cancer of any 
portion of the respiratory tract, but applies only to cancers 
to the parts parenthetically listed thereafter.  See 59 Fed. 
Reg. 5163 (1994) (Regarding a study by the National Academy 
of Sciences (NAS), on which Congress based the presumptive 
list of diseases.) 

Therefore, the squamous cell carcinoma on the left base of 
the tongue and piriform sinuses with left cervical lymph node 
metastasis does not fall within the group of designated 
diseases.  Presumptive service connection may not be 
established for a designated cancer if it developed as the 
result of metastasis of a cancer not associated with 
herbicide exposure.  See VAOPGCPREC 18-97.

Notwithstanding the foregoing presumption provisions, that 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 
120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. 
Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). 

The veteran has contended that service connection should be 
granted for squamous cell carcinoma on the left base of the 
tongue and piriform sinuses with left cervical lymph node 
metastasis.  Although the evidence shows that the veteran 
currently has squamous cell carcinoma on the left base of the 
tongue and piriform sinuses with left cervical lymph node 
metastasis, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his tongue and cervical lymph nodes were normal on 
separation from service and the first post service evidence 
of record of squamous cell carcinoma on the left base of the 
tongue and piriform sinuses with left cervical lymph node 
metastasis is from 1990, more than twenty years after the 
veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
squamous cell carcinoma on the left base of the tongue and 
piriform sinuses with left cervical lymph node metastasis to 
service or any incident of service has been presented.

In support of his claim that service connection is warranted, 
the veteran would point to Dr. Chen's January 2000 statement.  
However, the Board notes in this regard, that the 
otolaryngologist did no more than observe that, since the 
left base of the tongue and piriform sinuses were part of the 
aerodigastric tract, the veteran should be reconsidered for 
disability benefits in terms of Agent Orange exposure.  Here, 
the specialist did not offer an opinion or other medical 
evidence regarding the etiology of the veteran's carcinoma or 
relating the veteran's squamous cell carcinoma on the left 
base of the tongue and piriform sinuses with left cervical 
lymph node metastasis to service or herbicide exposure.  In 
fact, all the physician did was recommend reconsideration of 
disability benefits because the left base of the tongue and 
piriform sinuses was part of the aerodigastric system.  Dr. 
Chen's statement does not support the veteran's claim for 
service connection as it fails to provide a medical opinion 
factually supported by medical evidence.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) (The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion.").  See also Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992) (Board may not ignore the opinion of a 
treating physician, but is free to discount the credibility 
of that statement).

Accordingly, as it has not been shown that the veteran's 
squamous cell carcinoma on the left base of the tongue and 
piriform sinuses with left cervical lymph node metastasis is 
related to service, including exposure to Agent Orange, 
service connection for squamous cell carcinoma on the left 
base of the tongue and piriform sinuses with left cervical 
lymph node metastasis must be denied.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

The veteran has also contended that service connection should 
be granted for peripheral neuropathy and, in December 1999, 
asserted that this disorder was secondary to chemotherapy 
treatment for soft tissue sarcoma caused by exposure to Agent 
Orange.  The record demonstrates that no neurologic disorder 
was found in service or on separation from service.  
Moreover, on VA examination after the veteran's separation 
from service, there was no showing that the veteran had 
peripheral neuropathy.  Furthermore, the veteran has 
submitted no evidence to show that he currently has 
peripheral neuropathy.  While an October 1990 private medical 
record describes neurotoxicity, peripheral neuropathy was not 
diagnosed.  Moreover, as service connection is not in effect 
for squamous cell carcinoma on the left base of the tongue 
and piriform sinuses with left cervical lymph node 
metastasis, there is no basis for any claim for disability 
proximately due to the squamous cell carcinoma on the left 
base of the tongue and piriform sinuses with left cervical 
lymph node metastasis.  See 38 C.F.R. § 3.310; Allen, supra.  
In short, no medical opinion or other medical evidence 
showing that the veteran currently has peripheral neuropathy 
has been presented.  Rabideau v. Derwinski, 2 Vet. App. at 
143.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. 492, 494 (1992).  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran has peripheral 
neuropathy or that he has squamous cell carcinoma on the left 
base of the tongue and piriform sinuses with left cervical 
lymph node metastasis related to service or any incident 
thereof, including exposure to Agent Orange.  Thus, the 
veteran's claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107.



ORDER

Service connection for carcinoma of the tongue as due to 
Agent Orange exposure is denied.

Service connection for metastatic squamous cell cancer of the 
cervical nodes as due to exposure to Agent Orange is denied.

Service connection for peripheral neuropathy as due to 
exposure to Agent Orange is denied.




		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals



 

